Exhibit 10.1

PROMISSORY NOTE

 

$11,000,000.00

May 13, 2015

 

As used in this Note, the following terms shall have the meanings ascribed to
each:

BUSINESS DAY:

 

That portion of any day, other than a Saturday, a Sunday or a day on which
Kirkpatrick Bank is permitted or required to be closed under the laws of the
State of Oklahoma or applicable Federal law, during which the Holder of this
Note is open for substantially all of such Holder’s normal banking functions.

COMPLETION DATE:

 

This term shall have the meaning ascribed to it in the Loan Agreement.

COMPLETION DEADLINE:

 

This term shall have the meaning ascribed to it in the Loan Agreement.

DEFAULT RATE:

 

The lesser of (a) the Interest Rate (as adjusted from time to time pursuant to
the terms of this Note) plus five hundred basis points (5.00%) per annum or (b)
the Maximum Rate.

DISCOUNTED RATE:

 

A rate determined by the following method:

(1) secure an issue of the Wall Street Journal date five (5) Business Days prior
to the prepayment date and locate the listing of Treasury Bonds, Notes, and
Bills therein (representative mid-afternoon over-the-counter quotations supplied
by the Federal Reserve Bank of New York, based on transactions of $1 million or
more);

(2) select the five (5) issues which mature closest to the Maturity Date of this
Note (in the event there are more than five (5) issues which mature closest to
the Maturity Date, Lender shall, in its sole discretion, select which five (5)
issues to use); and

(3) discard the highest and lowest yields-to-maturity and ascertain the average
of the remaining three (3) and add seventy-five (75) basis points to arrive at
the Discount Rate.

EFFECTIVE DATE:

 

The Effective Date shall be May 13, 2015.

EVENTS OF DEFAULT:

 

This term shall have the meaning ascribed to it in paragraph 5.1 of this Note.

 

--------------------------------------------------------------------------------

Exhibit 10.1

HOLDER AND PAYEE:

 

KIRKPATRICK BANK, an Oklahoma banking corporation, and its successors and
assigns

INDEBTEDNESS:

 

The indebtedness evidenced by this Note.

INTEREST RATE:

 

The Interest Rate in effect under this Note shall be:

(i) commencing with the Effective Date and continuing until the Term Loan
Conversion Date, a floating per annum rate of interest equal to the greater of
(a) the Prime Rate plus 50 basis points (0.5%) or (b) 4.00%;

(ii) commencing with the Term Loan Conversion Date, a fixed, per annum rate of
interest equal the 7/20 LIBOR Swap Rate in effect as of the Term Loan Conversion
Date plus 225 basis points (2.25%).

LATE CHARGE:

 

Five percent (5%) of each delinquent payment.

LOAN:

 

The loan from Holder to Maker evidenced by this Note and secured by the Loan
Documents.

LOAN AGREEMENT:

 

The Loan Agreement of even date herewith between Holder, as lender, and the
Maker, as borrower, as amended, modified, renewed and/or restated from time to
time.

LOAN DOCUMENTS:

 

This term shall have the meaning ascribed to it in the Loan Agreement.

MAKER:

 

PAYCOM PAYROLL, LLC, a Delaware limited liability company

MAKER’S ADDRESS:

 

7501 West Memorial Road, Oklahoma City, Oklahoma 73142.

MATURITY DATE:

 

The Maturity Date shall be May 7, 2023, or any earlier date on which the entire
unpaid Principal Amount shall be paid or required to be paid in full, whether by
prepayment, acceleration or otherwise.

MAXIMUM RATE:

 

The maximum rate of interest permitted by applicable law.

MORTGAGES:

 

This term shall collectively mean the Mortgage, the Second Mortgage and the
Existing Mortgages, each of which has the meaning ascribed to it in the Loan
Agreement.

MORTGAGED PROPERTY:

 

Collectively, all of the real and personal property described in the Mortgages.

 

--------------------------------------------------------------------------------

Exhibit 10.1

NET PRESENT VALUE:

 

The present value of the payments of principal and interest required under this
Note calculated using a Discounted Rate over the period commencing with the date
of determination of such present value and ending on the scheduled Maturity
Date.

NOTE:

 

This Promissory Note and any amendments, modifications, renewals or extensions
thereto and any substitutions thereto.

NPV DIFFERENTIAL:

 

The amount by which the Net Present Value of the Note exceeds the then
outstanding Principal Amount.

PAYMENT ADDRESS:

 

Kirkpatrick Bank, 15 East 15th Street, Edmond, Oklahoma 73013, or such other
address as Holder may hereafter designate in writing to Maker.

PRIME RATE:

 

The highest per annum rate of interest (expressed as a percentage) which is
identified as the “Prime Rate” in the “Money Rates” section of The Wall Street
Journal, adjusted as of the date of any change therein, whether or not such
prime rate is actually charged by any bank or other financial institution and
whether or not a lower or better rate of interest is charged by any bank or
other institution.

PRINCIPAL AMOUNT:

 

Eleven Million and 01/100 Dollars ($11,000,000.00), or so much thereof as may be
advanced by Holder, to or for the account of Maker, pursuant to the Loan
Agreement, together with all other amounts added thereto pursuant to this Note
or otherwise payable in accordance with the Loan Documents.

TERM LOAN CONVERSION DATE:

 

The first (1st) day of the first (1st) month after the Completion Date, but in
no event later than the Completion Deadline.

1.Promise to Pay. FOR VALUE RECEIVED, Maker promises to pay to the order of
Holder at the Payment Address the Principal Amount (or so much thereof as may
from time to time be outstanding) on or before the Maturity Date, together with
interest accrued on the outstanding Principal Amount at the Interest Rate
through the Maturity Date, payable in lawful money of the United States of
America as set forth in this Note.

2.Payment Requirements. Subject to paragraph 5.2, interest shall accrue on the
outstanding Principal Amount at the Interest Rate. Commencing on the first (1st)
day of the first calendar month following the Effective Date, and continuing on
the first (1st) day of each successive month thereafter through and including
the Term Loan Conversion Date, Borrower shall pay to Lender a monthly payment of
interest only, accrued at the Interest Rate on the outstanding principal balance
of the Note.  Commencing on the first (1st) day of the first calendar month
following the Term Loan Conversion Date, and continuing on the first (1st) day
of each successive month thereafter through and until the Maturity Date,
Borrower shall pay to Lender the amount determined by Lender to be the monthly
payment of principal and interest necessary

 

--------------------------------------------------------------------------------

Exhibit 10.1

to amortize the principal balance of the Note, together with interest on such
principal balance at the Interest Rate (determined on the Term Loan Conversion
Date), over the two hundred forty (240) month amortization period. If not paid
sooner, the entire unpaid principal balance of this Note and all unpaid accrued
interest thereon shall be due and payable on the Maturity Date.

3.Application of Payments. Whenever any payment is stated to be due or a
computation is to be made on a day which is not a Business Day, such payment or
computation will be made on the next succeeding Business Day, and such extension
of time will be included in the computation of interest. Interest due under this
Note shall be calculated on the unpaid principal to the date of each installment
paid. All payments of interest shall be computed on the basis of a three hundred
sixty (360) day year comprised of twelve (12) equal months of thirty (30) days
each.

4.Prepayment. Borrower may prepay this Note in full, but not in part, on any due
date so long as: (i) Borrower provides Lender not less than sixty (60) days
advance written notice thereof, and (ii) Borrower pays to Lender prior to or
concurrently with such prepayment, as consideration for the privilege of making
such payment, a prepayment fee equal to:

 

(A)

the larger of (I) 1% of the unpaid principal balance outstanding under this Note
(the “1% Fee”), or (II) a prepayment premium consisting of the amount of the NPV
Differential, and

 

(B)

all other sums payable to Lender as of the date of the prepayment, including,
but not limited to, interest to the date of prepayment.

 

5.

Default.

5.1.Events of Default. The Events of Default listed in the Loan Agreement and/or
the Mortgages are incorporated in this Note by reference and made a part of this
Note and shall constitute “Events of Default” hereunder and under each of the
other Loan Documents. These Events of Default include, but are not limited to,
default in payment when due of any interest on or principal of this Note. Events
of Default will be subject to such respective notice and cure provisions, if
any, set forth in the Loan Agreement and/or Mortgages.

5.2.After Default Interest Rate. While any Event of Default continues to exist
under the Loan Agreement, this Note, the Mortgages, or any instrument now or
hereafter securing payment of the indebtedness evidenced by this Note,
including, without limitation, any Event of Default under the Mortgages and the
failure of Maker to cure such Event of Default within the applicable cure
periods, if any, at the option of the Holder, in its sole discretion, the entire
unpaid principal balance hereof shall bear interest, retroactively from the date
of the Event of Default, at the rate per annum equal to the Default Rate. During
the existence of any such default, the Holder may apply payments received on any
amounts due hereunder, or under the terms of any instrument now or hereafter
evidencing or securing such indebtedness, as the Holder may determine, and if
the Holder so elects, notice of election being expressly waived, the principal
hereof remaining unpaid, together with accrued interest, shall at once become
due and payable. Any and all additional interest which has accrued at the rate
provided in this paragraph shall be due and payable at the time of, and as a
condition precedent to, the curing of any default.

 

--------------------------------------------------------------------------------

Exhibit 10.1

5.3.Remedies. If an Event of Default has occurred and is uncured, , then, in
addition to the provisions of paragraph 5.2, Holder shall have all remedies set
forth in the Loan Agreement or other Loan Documents and any or all other rights
and options available to Holder at law or in equity. Holder’s rights, remedies
and powers, as provided in this Note and the other Loan Documents, are
cumulative and concurrent, and may be pursued singly, successively or together
against Maker, the security described in the Loan Documents, any guarantor(s) of
this Note and any other security given at any time to secure the payment of this
Note, all at the sole discretion of Holder. Additionally, Holder may resort to
every other right or remedy available at law or in equity without first
exhausting the rights and remedies contained herein, all in Holder’s sole
discretion. Failure of Holder, for any period of time or on more than one
occasion, to exercise its option to accelerate the Maturity Date shall not
constitute a waiver of the right to exercise the same at any time during the
continued existence of any Event of Default or any subsequent Event of Default.

5.4.Attorney’s Fees. If this Note is not paid at maturity, whether by
acceleration or otherwise, and is placed in the hands of an attorney for
collection, or suit is filed hereon, or proceedings are had in probate,
bankruptcy, receivership, reorganization, rearrangement or other legal
proceedings for collection hereof, Maker and each surety, guarantor, endorser
and other party now or hereafter primarily or secondarily liable upon or for the
payment of any sums of money payable on this note jointly and severally agree to
pay to Payee its collection costs, including a reasonable sum for attorneys’
fees, but in no event to exceed the maximum amount permitted by law.

6.Late Charge. In the event any payment provided for in this Note or in the
Mortgages shall become overdue for a period in excess of fifteen (15) days,
Maker shall pay, without notice or demand, both of which are hereby waived to
the maximum extent permitted by applicable law, the Late Charge computed on the
delinquent payment; provided, however, if such amount, when added to all other
charges contracted for, charged or received hereunder which are treated as
interest or loan finance charge under applicable federal or state law, is in
excess of the amount permitted to be charged to Maker under applicable federal
or state law, Holder shall be entitled to collect, in lieu thereof, such amount
only to the maximum amount permitted by such law on the payment so overdue,
computed from the original due date to the date such payment is made, which
amount shall become immediately due to Holder, at Holder’s option, as liquidated
damages for Maker’s failure to make prompt payment, but in no event shall such
amount, when added to all other sums deemed to be interest or loan finance
charge by applicable law, exceed the maximum amount allowed by law. Maker
acknowledges that late payment to Holder of any sum due under this Note or the
Mortgages will cause Holder to incur costs not contemplated at the time it made
the Loan to Maker which is evidenced by this Note, including, without
limitation, processing and accounting charges, but that actual damages to Holder
would be costly, inconvenient and impracticable to ascertain. Maker agrees that
the Late Charge set forth above represents a fair and reasonable estimate of
such costs and represents a reasonable sum considering all of the circumstances
existing on the date of this Note. The Late Charge shall be paid without
prejudice to the right of Holder to collect any other amounts provided to be
paid, to declare a default under this Note or under the Mortgages or to exercise
any of the other rights and remedies of Holder. Further, nothing in this Note
shall be construed as an obligation on the part of Holder to accept, at any
time, less than the full amount then due hereunder, or as a waiver or limitation
of Holder’s right to compel prompt performance.

 

--------------------------------------------------------------------------------

Exhibit 10.1

7.Lawful Rate of Interest. All agreements between Maker and Holder are expressly
limited so that in no event whatsoever, whether by reason of disbursement of the
proceeds hereof or otherwise, shall the amount of interest or loan finance
charge paid or agreed to be paid by Maker to Holder exceed the highest lawful
contractual rate of interest or the maximum finance charge permissible under
applicable federal or state law which a court of competent jurisdiction, by
final non-appealable order, determines to be applicable hereto. If fulfillment
of any agreement between Maker and Holder of this Note, at the time the
performance of such agreement becomes due, involves exceeding such highest
lawful contractual rate or such maximum permissible loan finance charge, then
the obligation to fulfill the same shall be reduced so that such obligation does
not exceed such highest lawful contractual rate or maximum permissible loan
finance charge. If by any circumstance Holder shall ever receive as interest or
loan finance charge an amount which would exceed the amount allowed by
applicable federal or state law, the amount which may be deemed excessive shall
be deemed applied to the principal of the indebtedness evidenced hereby and not
to interest. To the extent required to comply with applicable limitations on
interest or loan finance charges, all interest and loan finance charges paid or
agreed to be paid to Holder of this Note shall be prorated, allocated and spread
throughout the full period of this Note. The terms and provisions of this
paragraph shall control all other terms and provisions contained herein and in
any of the other documents executed in connection herewith.

8.Waiver. Except with respect to such notice of an Event of Default and such
opportunity to cure an Event of Default as may be required by this Note or the
Loan Agreement, to the maximum extent permitted by applicable law, Maker, for
itself and all endorsers, guarantors and sureties of this Note, and each of
them, and their respective heirs, legal representatives, successors and assigns,
hereby waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest and protest of this Note,
and all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note, and agrees that their
liability shall be unconditional and without regard to the liability of any
other party and shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver or modification granted or consented to by Holder. To
the maximum extent permitted by applicable law, Maker, for itself and all
endorsers, guarantors and sureties of this Note, and each of them, and their
respective heirs, legal representatives, successors and assigns, hereby waives
consent to every extension of time, renewal, waiver or modification that may be
granted by Holder with respect to the payment or other provisions of this Note,
and to the release of any collateral given to secure the payment of this Note,
or any part of this Note, with or without substitution, and agrees that
additional makers or guarantors or endorsers may become parties hereto without
notice to Maker and without affecting the liability of Maker hereunder.

9.Continuation of Indebtedness. In the event that at any time any payment(s)
received by Holder hereunder shall be deemed by final order of a court of
competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than Holder, then, in any
such event, the obligation to make such payment(s) shall survive any
cancellation of this Note and/or return thereof to Maker, shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Note but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and the amount of such payment(s) shall
bear interest at the Default Rate from the date of such final order until repaid
hereunder.

 

--------------------------------------------------------------------------------

Exhibit 10.1

10.General Provisions.

10.1Amendments. This Note may not be terminated or amended orally, but only by a
termination or amendment in writing signed by Holder.

10.2Records of Holder. The records of the Holder shall be prima facie evidence
of the amount due hereunder.

10.3Business Purposes. This Note is given to evidence an obligation incurred for
business purposes and not for personal, residential or agricultural purposes.

10.4Captions; Definitions. The captions of the paragraphs of this Note are for
convenience only and shall not be deemed to modify, explain, enlarge or restrict
any of the provisions of this Note. Each of the terms defined before paragraph l
of this Note shall have the meaning set forth following such term when used
throughout this Note. Any term not specifically defined in this Note shall be
accorded the same meaning set forth for such term in the Loan Agreement.

10.5Severable Provisions. Every provision of this Note is intended to be
severable. If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal, invalid or unenforceable for any reason whatsoever,
such illegality, invalidity or unenforceability shall not affect the balance of
the terms and provisions hereof, which terms and provisions shall remain binding
and enforceable.

10.6Notices. Notices and other communications shall be given under this Note in
accordance with the requirements of paragraph 12.2 of the Loan Agreement.

10.7Time of Essence. Time is of the essence of this Note and the performance of
each of the covenants and agreements contained herein.

10.8Purpose. This Note is signed to evidence an obligation incurred by Maker for
business purposes and not for personal, residential or agricultural purposes.

10.9Choice of Law. Payment of this Note is secured, without limitation, by the
Mortgages, which covers real and personal property located in Oklahoma County,
Oklahoma. An Event of Default under the Mortgages, the Loan Agreement or any
other document securing or relating to this Note shall constitute an Event of
Default under this Note. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES, AND EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

10.10Jurisdiction and Venue. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO THIS
NOTE MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT HAVING THE MORTGAGED
PROPERTY (AS DEFINED IN THE LOAN AGREEMENT) WITHIN ITS JUDICIAL DISTRICT, AS THE
HOLDER MAY ELECT, AND BY EXECUTION AND DELIVERY OF THIS NOTE, THE MAKER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE

 

--------------------------------------------------------------------------------

Exhibit 10.1

NONEXCLUSIVE JURISDICTION (BOTH SUBJECT MATTER AND PERSON) OF EACH SUCH COURT
AND IRREVOCABLY AND UNCONDITIONALLY  WAIVE (I) ANY OBJECTION THAT MAKER MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE IN EITHER OF SUCH COURTS, AND (II) ANY
CLAIM THAT ANY ACTION OR PROCEEDING BROUGHT IN EITHER SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

10.11Jury Trial Waiver. MAKER AND HOLDER, BY ITS ACCEPTANCE OF THIS NOTE,
JOINTLY AND SEVERALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS NOTE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY MAKER, AND MAKER
ACKNOWLEDGES THAT NEITHER HOLDER NOR ANY PERSON ACTING ON BEHALF OF HOLDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS
TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY HOLDER, AND HOLDER
ACKNOWLEDGES THAT NEITHER MAKER NOR ANY PERSON ACTING ON BEHALF OF MAKER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS
TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTY
FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO
BE REPRESENTED) IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL.  EACH
PARTY ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER PROVISION. THIS NOTE CONSTITUTES A WRITTEN CONSENT
TO WAIVER OF TRIAL BY JURY, AND EITHER PARTY IS AUTHORIZED AND EMPOWERED TO FILE
THIS NOTE WITH THE CLERK OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A
STATUTORY WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY.

[Signature appears on following page.]

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, Maker executes this Note as of the date set forth above.

 

“Maker”:

PAYCOM PAYROLL, LLC,

 

a Delaware limited liability company

 

 

 

 

By

/s/ Craig Boelte

 

 

Craig Boelte, Chief Financial Officer

 

 